Appeal from a judgment of the Supreme Court, entered December 15, 1975 in Essex County, upon a decision of the court at a Trial Term in favor of the plaintiffs for the balance due on a promissory note, together with interest. The, defendants refused to pay the balance of the note due because they contend that the plaintiffs misrepresented the accounts receivable and upon the sales agreement there should be a setoff. Upon the present record the defendants have failed to establish any breach of warranty or misrepresentation which would entitle them to a setoff. The value or lack thereof Was clearly set forth in the sales agreement and there is no partial failure of consideration for the note. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Mahoney, Main and Herlihy, JJ., concur.